 

_ Case 2:19-cv-04948-JMA-AY - led 08/29/19 Page 1 of 2 PageID #:11

 

 

Division of

Human Rights
NEW YORK STATE
DIVISION OF HUMAN RIGHTS
NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of DETERMINATION AND

ORDER OF DISMISSAL FOR
WILLIAM KING, Complainant, | ADMINISTRATIVE
y Plainan CONVENIENCE
HUNTINGTON HOSPITAL, NORTHWELL HEALTH, | ©2S° No.
ae 10202935
Respondents.

 

 

 

Federal Charge No. 520-2019-02664

On 3/19/2019, William King filed a verified complaint with the New York State Division
of Human Rights (“Division”) charging the above-named respondent with an unlawful
discriminatory practice relating to employment because of disability in violation of N.Y. Exec
Law, art. 15 (“Human Rights Law”).

Pursuant to Section 297.3 of the Human Rights Law, the Division finds that noticing the
complaint for hearing would be undesirable and the complaint, therefore, is ordered dismissed on
the grounds of administrative convenience for the following reason(s):

The Complainant intends to pursue federal remedies in court, in which forum all the issues
concerning the question of discrimination charged can be resolved.

Section 297.9 of the Human Rights Law provides that:

... Where the Division has dismissed such complaint on the grounds of the
administrative convenience, ... such person shall maintain all rights to bring suit
as if no complaint had been filed.

PLEASE TAKE NOTICE that any party to this proceeding may appeal this
Determination to the New York State Supreme Court in the County wherein the alleged unlawful
discriminatory practice took place by filing directly with such court a Notice of Petition and
Petition within sixty (60) days after service of this Determination. A copy of this Notice and
_ Case 2:19-cv-04948-JMA-AYS Document 1-3 Filed 08/29/19 Page 2 of 2 PagelD #: 12

Petition must also be served on all parties including General Counsel, State Division of Human
Rights, One Fordham Plaza, 4th Floor, Bronx, New York 10458. DO NOT FILE THE
ORIGINAL NOTICE AND PETITION WITH THE STATE DIVISION OF HUMAN RIGHTS.

Your charge was also filed under the Americans with Disabilities Act (ADA).
Enforcement of the aforementioned law(s) is the responsibility of the U.S. Equal Employment
Opportunity Commission (EEOC). You have the right to request a review by EEOC of this
action. To secure review, you must request it in writing, within 15 days of your receipt of this
letter, by writing to EEOC, New York District Office, 33 Whitehall Street, 5th Floor, New York,
New York 10004-2112. Otherwise, EEOC will generally adopt our action in your case.

Dated: feu (ctl Z, 2/4
St

ead, Kew he

STATE DIVISION OF HUMAN RIGHTS

Froebel Lt CA

Regional Director

 
